          Case 8:20-cv-03125-GJH Document 3 Filed 10/27/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


 GLOBAL INTERACTIVE MEDIA, INC.,

                        Plaintiff,                          Civil Action No. 20-cv-3125

                v.

 AT&T SERVICES, INC.
 and AT&T COMMUNICATIONS, LLC,

                      Defendants.


                PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff Global Interactive

Media, Inc. states that it has no parent corporation, and that there is no publicly held corporation

that owns more than 10% of its stock.


Dated: October 27, 2020                         Respectfully Submitted,
                                                Thomas G. Southard_/s/___________
                                                Thomas G. Southard (#16861)
                                                Brian S. Seal (pro hac vice pending)
                                                BUTZEL LONG, PC
                                                1909 K. St., N.W., Suite 500
                                                Washington, D.C. 20006
                                                Tel: (202) 454-2800
                                                Fax: (202) 454-2805
                                                Email: southard@butzel.com

                                                Attorneys for Global Interactive Media, Inc.




                                                -1-
